Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mo (US Pub. No. 2015/0254491 A1) in view of Shim (US Pub. No. 2008/0283883 A1) and He et al. (US Pub. No. 2017/0270342 A1).
		As to claim 1, Mo shows a display apparatus (Fig. 2 and para. 39) comprising: a display panel 5 including an active area 6 including at least one module area 101 (Fig. 2 and para. 39), wherein a pixel array is positioned in the active area (Fig. 5 and para. 66); and  gate lines and data lines disposed in the active area to supply a gate signal and a data signal to the pixel array, wherein the gate lines and the data lines are disposed to avoid the at least one module area (Fig. 18 and para. 168), and a bezel area positioned outside the active area (Fig. 2); and, wherein the at least one module area is formed as a light-transmissive area (i.e. providing an image, Fig. 2 and para. 71). 
		Mo does not show only least one insulation layer between adjacent pixels of the pixel array.

		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Mo with those of Shim because designing the system in this way allows the device to inhibit cross-talk (para. 25).
		Mo as modified above does not show that the at least one module area transmits light incident on one surface of the display panel to at least one module disposed to overlap the at least one module area on another surface of the display panel. 
		He shows that a module area (corresponding to optical sensor, Figs. 2C and 2D and para. 66) transmits light incident on one surface of a display panel to at least one module disposed to overlap the at least one module area on another surface of the display pane (Figs. 5A and 5B and para. 99).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Mo as modified above with those of He because designing the system in this way allows the device to produce and detect high-contrast fingerprint signals (para. 99).
		As to claim 2, Mo shows that the at least one module area is positioned in the active area such that information (i.e. images) is displayed in at least two regions of an upper side, a lower side, a left side, and a right side of the at least one module area (Fig. 2 and para. 39). 
		As to claim 3, Mo shows that the at least one module area is positioned in a region adjacent to a corner of the active area or one side of the active area such that 
		As to claim 9, Mo shows power lines disposed in the active area to supply power to the pixel array, and electrodes disposed in the active area, wherein the gate lines, the data lines, the power lines, and the electrodes are not formed in the at least one module area. (Figs. 4 and 18). 
 		As to claim 10, Mo does not show that a sensor is disposed on the other surface of the display panel by overlapping the at least one module area. 
 		He shows that a module area overlaps the module area on another surface of the display panel (Figs. 5A and 5B and para. 99).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Mo as modified above with those of He because designing the system in this way allows the device to produce and detect high-contrast fingerprint signals (para. 99).
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mo, Shim and He as modified above in view of Fujita (US Pub. No. 2006/0139288 A1).
		As to claim 7, Mo shows a gate driver 203 disposed in the bezel area (Fig. 4).
		Mo does not show that the gate driver is positioned on both sides of the active area to generate a gate signal to be supplied to the pixel array, or that it is comprised of shift registers. 
		Fujita shows gate drivers 33A, 33B positioned on both sides of an active area to generate a gate signal to be supplied to a pixel array (Fig. 3 and paras. 53 and 54), and that it comprises shift registers (Fig. 5 and para. 57).
.
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mo as modified above by Shim and Su in view of Sato et al. (US Pub. No. 2014/0217924 A1).
		As to claim 8, Mo shows that each pixel in the pixel array includes at least one switching TFT and at least one storage capacitor (Figs. 4 and 5 and para. 63).
 		Mo does not specifically mention a light emitting diode or a driving thin film transistor.
		Sato shows a light emitting diode 76 and a driving thin film transistor 74 (Fig. 2 and para. 41).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Mo with those of Kimura because designing the system in this way allows the device to provide light (para. 41).
As to claim 11, Mo shows that the image providing device is removed in the module area (Fig. 4).
		Mo does not show an LED that includes an anode electrode, a cathode electrode and a light emitting structure between the anode electrode and the cathode electrode.
		Sato shows an LED 76 that includes an anode electrode, a cathode electrode and a light emitting structure between the anode electrode and the cathode electrode (Fig. 2 and para. 41).
.
Allowable Subject Matter
Claims 4 – 6, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CARL ADAMS/Examiner, Art Unit 2627